 


114 HR 3294 IH: Sanctuary Regulatory Fairness Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3294 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mrs. Ellmers of North Carolina (for herself, Mr. DeFazio, and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish a program to assist in the importation and care of abused, injured, or abandoned nonhuman primates. 
 
 
1.Short titleThis Act may be cited as the Sanctuary Regulatory Fairness Act of 2015. 2.FindingsThe Congress finds the following: 
(1)Nonhuman primates, such as chimpanzees, gorillas, orangutans, macaques, and numerous other species, often face abusive and cruel captive conditions in other countries. (2)There is growing evidence that, absent a suitable humane alternative, these primates will remain or be placed in other cruel captive conditions and face inhumane deaths in areas outside the United States. 
(3)Regulations of the Centers for Disease Control and Prevention allow importation of nonhuman primates only for scientific, educational, or exhibition purposes and not for humane lifetime shelter and care in appropriate primate sanctuaries. (4)Many of these animals could be obtained by certified primate sanctuaries in the United States and provided with shelter and care for the remainder of their natural lives in a species-appropriate, humane environment if allowed by law to be imported for such purpose. 
3.DefinitionsIn this Act: (1)The term certified primate sanctuary means a primate sanctuary that has been certified by the Secretary pursuant to section 4. 
(2)The term nonhuman primates means the species included in the biological order Primates, except Homo sapiens. (3)The term primate sanctuary means a facility that— 
(A)rescues and provides lifetime shelter and care for animals that have been abused, injured, or abandoned, or are otherwise in need; (B)is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; 
(C)does not commercially trade in any animals, including animal parts, animal byproducts, and animal offspring; (D)does not intentionally breed or propagate nonhuman primates; 
(E)does not allow direct contact between the public and nonhuman primates; (F)does not allow unescorted public visitation at the facility, except for discrete, nonintrusive observation by individuals approved by the sanctuary; 
(G)does not allow animals to be removed from the facility, or from the animals’ enclosures, for exhibition or education; and (H)does not conduct research on animals, except where the facility determines that— 
(i)the health and welfare of the animal involved is best served by participating in a treatment study; and (ii)the facility reasonably believes that the outcome of the study will provide a tangible benefit to the animal involved. 
(4)The term Secretary means the Secretary of Health and Human Services. 4.Importation of nonhuman primates (a)In generalNot later than 12 months after the date of enactment of this Act, the Secretary, consistent with section 361 of the Public Health Service Act (42 U.S.C. 264; relating to control of communicable diseases), shall promulgate a final rule revising section 71.53(c) of title 42, Code of Federal Regulations, to expand the categories of uses for which nonhuman primates may be imported and distributed to include live nonhuman primates imported into the United States by a certified primate sanctuary for purposes of providing lifetime shelter and care. 
(b)Certification process 
(1)EstablishmentThe rule required by subsection (a) shall establish a process under which the Secretary certifies facilities as primate sanctuaries for purposes of the importation, shelter, and care of nonhuman primates, as described in subsection (a). (2)CriteriaThe Secretary shall require, as a condition of such certification, that a facility— 
(A)is a primate sanctuary, as defined in section 3; and (B)satisfies any other criteria that— 
(i)are determined to be appropriate by the Secretary; and (ii)are consistent with the criteria specified in the definition of a primate sanctuary in section 3. 
(3)ApplicationsTo seek certification under this Act, a primate sanctuary shall submit an application in such form, in such manner, and containing such information as the Secretary may require. Any information in an application for certification under this Act shall be protected from disclosure as provided in section 552(b)(4) of title 5, United States Code.  